854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Willie T. DeLOATCH, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
No. 88-3185.
United States Court of Appeals, Federal Circuit.
July 13, 1988.

Before PAULINE NEWMAN and BISSELL, Circuit Judges, and EDWARD D. RE, Chief Judge.*
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. DC34438810089, dismissing the appeal of Willie T. Deloatch, is affirmed.    The matter is res judicata, the Board having decided three times previously that the Board is without jurisdiction over Mr. Deloatch's appeal of an unsatisfactory performance rating.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)